DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/08/2021 has been entered.
Applicant’s Submission of a Response
Applicant’s submission of a response was received on 11/08/2021. Presently, claims 1-14 are pending.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims 
Claims 1-14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent Application Publication No. 20120129611 to Rasmussen in view of US Patent Application publication No. 2010/0317423 to Osborne, US Patent Application Publication No. 2011/0034237 to Schulhof, and US Patent Application Publication No. 2007/0060326 to Juds.
With regard to claim 1, Rasmussen discloses an electronic gaming machine comprising: a display device (fig. 10; [0083]); an input device ([0071]; element 510); (a payment acceptor ([0076]); at least one processor (inherent in the computing abilities that are shown to be done by Rasmussen with relation to the docking station); and at least one memory device (inherent as described previously) which stores a plurality of instructions, which when executed by the at least one processor cause the at least one processor to: responsive to a physical item being received via the payment acceptor, establish a credit balance based, at least in part, on a monetary value associated with the received physical item ([0076]; [0084] bill acceptors are well known in the wagering industry for the use of accepting payments and adding them to a credit balance, while this feature is not explicitly discussed, one of ordinary skill in the art would read [0076] as the bill acceptor and [0084] with the player accounts to understand the relationship between them), responsive to a game initiation event, determine a game outcome for a play of a game ([0032]; [0097]; [0099]; as one of ordinary skill in the art would understand, a player must request wagering game content and then at some point that wagering content is resolved and paid out in some fashion thus an outcome is determined, and as further explained below); responsive to a determination occurring to establish Rasmussen does not appear to explicitly disclose determining a media stream that either has haptics or not based upon a determination of an attribute of a device.
	The combination of Rasmussen and Osborne teaches after establishing communication with the portable electronic device, determine at least one attribute of the portable electronic device (Osborne at fig. 3; [0030]), determine a multimedia stream associated with a first portion of a play of a game, said determination of the multimedia stream being based, at least in part, on the determined at least one attribute of the portable electronic device, wherein for a first attribute of the at least one attribute of the portable electronic device, a first multimedia stream associated with the play of the game and comprising audio content, video content and haptic content is determined responsive to a first determination of the first attribute and a second, different multimedia stream associated with the play of the game and comprising audio content, video content and no haptic content is determined response to a second, different determination of the first attribute (Rasmussen at [0031]-[0033], [0053]-[0054]; Osborne at fig. 3; [0030]), wirelessly communicate the determined multimedia stream associated with the first portion of the play of the game to the portable electronic device (Rasmussen at fig. 10; [0083]; Osborne at fig. 3; [0030]), and cause the display device to display, in conjunction with the determined multimedia stream associated with the first portion of the play of the game being provided by the portable electronic device, a second portion of the play of the game (Rasmussen at fig. 10; [0083]) wherein the determined game outcome is displayed via at least one of Rasmussen at fig. 10; [0083]; ; [0087]; [0116].
	Rasmussen does not appear to explicitly disclose that the gaming machine determines a game outcome, but rather a server ([0027]). However, Schulhof teaches that it is known in the art to have a wagering game table determine a game outcome for a play of a game ([0039]).
	Rasmussen does not appear to explicitly disclose a cashout event. However, Juds teaches responsive to a cashout input being receive via the input device, terminate the established communication with the portable electronic device, and cause an initiation of any payout associated with the credit balance ([0071]; wherein upon a cashout event a communication with a mobile device is terminated).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of Osborne with the disclosure of Rasmussen so that various media streams could be sent to mobile devices depending upon the mobile device capabilities thus providing the best available gameplay for a particular device (See Osborne at [0030]).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of Schulhof with the disclosure of Rasmussen as a way to reduce latency in delivering game outcomes, that is by having the gaming table produce the outcomes there is no need to wait for a server to send a game outcome to the gaming table thus making the flow of the game faster and thus more enjoyable for the players at the gaming table.
It would have been obvious to combine the teachings of Juds with the disclosure of Rasmussen in order to allow a player to be paid out winnings after they finish the wagering game. Additionally, when a player cashes out of a gaming device it often means they are done gaming and thus it would have been obvious to one of ordinary skill in the art to combine the teachings of Juds with the Rasmussen to protect the integrity of the player’s account by logging them off once they cashout or in other words, are done gaming at that machine.
	With regard to claim 2, Rasmussen discloses that the determination to establish communication with the portable electronic device occurs upon at least one input made by the player ([0033]; [082]-[0083]).
	With regard to claim 3, Rasmussen discloses that the portable electronic device is selected form the group consisting of: a cellular phone, a smartphone, a laptop, a netbook and a tablet computer ([0052]).
	With regard to claim 4, Rasmussen discloses that the audio content of said multimedia stream associated with the first portion of the play of the game comprises at least one of: audio content associated with a determined game outcome of the play of the game and audio content associated with any award associated with the determined game outcome of the play of the game, and the video content of said multimedia stream associated with the first portion of the play of the game comprises at least one of: video content associated with the determined game outcome of the play of the game and video content associated with any award associated with the determined game outcome of the play of the game ([0053]-[0054]).
	With regard to claim 5, Rasmussen discloses determining at least one communication property and determine the multimedia stream, at least in part, based on the determined at least one communication property ([0099]; [0102]; [0123]).
	With regard to claim 6, Rasmussen discloses that the communication property is selected from the group consisting of: a bandwidth of a network associated with the portable electronic device and a speed of the network associated with the portable electronic device ([0099]; [0102]; [0123]).
	Claims 7-12 include limitations similar to claims 1-6 and are rejected in like manner.
claim 13, Rasmussen discloses providing the method through a data network (fig. 2; [0082] wherein games are hosted by a community game server/controller; which is shown to be a separate entity and thus would inherently have to be connected over a network).
	With regard to claim 14, in the embodiment replied upon, it is not explicitly stated that an internet is used to deliver game content. However, Rasmussen separately teaches the use of an internet to deliver content ([0041]). It would have been obvious to one of ordinary skill in the art at the time of the invention to use the internet as taught by Rasmussen to deliver content as disclosed by Rasmussen as it is a known way of delivering content over a network and thus is merely a known alternative for the delivery of content from a server to a device.
Response to Arguments
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Applicant argues that “modifying Rasmussen with Schulhof such that the game table docking station of Rasmussen determines the game outcomes for the play of the game (as opposed to the game server as described by Rasmussen) changes the principal operation of Rasmussen by elimination the ability of the system of Rasmussen to function when the mobile devices are in undocked mode,” (Arguments, page 9). This is factually untrue. When the gaming machines of Rasmussen are working in an undocked mode, they are playing games that are NOT associated with the gaming table. Thus, when they are in “docked” mode they are connected directly with the table (whether wired or wirelessly), and the games are associated with the table therewith. Thus, whether Rasmussen are already connected (wired or wirelessly) with the table it would make no difference whether the table generated the outcomes or a server as all the outcomes are going to come via the table anyway. Thus, Applicant’s arguments are not found to be convincing. Applicant’s arguments of ‘when the mobile device is operating in undocked mode (and thus not receiving any content from any docking station), the system of Rasmussen is rendered inoperable because the game table docking station cannot communicate the wager game content to the mobile device,” (Arguments, page 10) is mixing operations. That is the argument was never made that ALL gaming outcomes must be received via the table, rather only when the gaming device is connected with the table. Thus, this argument is not found convincing.
Applicant then argues, “Juds was relied on for this ‘cashout event’, upon such a ‘cashout event’, Juds does not include any termination of any established communication with any portable electronic device,” (Arguments, page 10). However, Juds clearly states, “The link is terminated when the remaining credit authorization/balance is cashed-out,” (0071). Applicant argues that this is specifically related to the gaming account being linked to the gaming machine and not to the electronic device (Arguments, page 12). However, Juds specifically states, “While the credit authorization/balance on the gaming machine 70 is linked to the patron's gaming account, the illuminated face color of the ID carrier reader 50 changes to white to indicate the linked state so that the patron knows that game play activity will be attributed to the patron and logged to the player tracking portion of his gaming account,” (0071, emphasis added). Thus while the account may be linked the electronic device is also clearly shown as being linked as it displays a different illuminated face color when it is linked. As such, Applicant’s argument is not found to be convincing and the rejection is maintained.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jay Liddle whose telephone number is (571)270-1226. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on 571-272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jay Trent Liddle/Primary Examiner, Art Unit 3715